     4:21-cv-03023-JMG-CRZ Doc # 1 Filed: 01/27/21 Page 1 of 4 - Page ID # 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


DAVID A. ZAISER                              :
1135 Lookout Lane                            :
Rapid City, SD 57701                         :
                                             :
                      Plaintiff              :
               v.                            :
                                             :       NO. 4:21-cv-3023
BNSF RAILWAY COMPANY, f/k/a                  :
Burlington Northern and Santa Fe             :
Railway Company                              :
2650 Lou Menk Drive                          :       JURY TRIAL DEMANDED
Fort Worth, TX 76131                         :
                                             :
                      Defendant.             :

                                         COMPLAINT


       1.      This suit is governed by the Federal Employers' Liability Act, 45 U.S.C. Sec. 51

et seq. (FELA) which grants this Court jurisdiction over this action.

       2.      Plaintiff, David A. Zaiser, is an adult individual residing at the above captioned

address.

       3.      Defendant, BNSF Railway Company, f/k/a Burlington Northern and Santa Fe

Railway, successor in interest to Burlington Northern Railroad and Atchison, Topeka and Santa

Fe Railway, amongst others, was at all times relevant hereto, engaged in interstate commerce in

and throughout several states of the United States as a common carrier by rail; and for the

purposes hereof did operate locomotives, railroad cars and repair facilities and transacted

substantial business throughout the various states of the United States including Nebraska.

       4.      Railroads and their facilities are notorious for having been contaminated from

years of transporting toxic substances and from the use of toxic substances and known

carcinogens in the operation of the railroads themselves.
    4:21-cv-03023-JMG-CRZ Doc # 1 Filed: 01/27/21 Page 2 of 4 - Page ID # 2




       5.      From 1979- to 1984 and 1992 to 2017 Plaintiff was employed by Defendant

railroad as a maintenance of way employee/machine operator who was acting in the course and

scope of his employment with Defendant and was engaged in the furtherance of interstate

commerce within the meaning of said Act.

       6.      During the course and scope of his career with the Defendant railroad and while

working in the Defendant’s yards, buildings, locomotives and along its right of ways, including

but not limited to the Alliance Yard in Lincoln, NE as well as locations in Broken Bow,

Crawford Sidney and Scottsbluff, NE the Plaintiff was exposed to various toxic substances and

carcinogens including but not limited to diesel fuel/fumes/exhaust/benzene, creosote vapors and

welding fumes.

       7.      Specifically, while on or around locomotives, Plaintiff was exposed to diesel

fumes/exhaust and benzene from locomotive exhaust and from track diesel powered equipment,

and creosote from rail ties and bridge timbers and welding fumes from joining the rails.

       8.      Plaintiff’s exposure to the above referenced toxic substances and known

carcinogens, whether by inhalation or consumption, in whole or in part, caused or contributed to

his development of Myelodysplastic Syndrome.

       9.      Plaintiff’s exposure was cumulative and occurred at different and variable

exposure levels over the course of his career depending on his work location.

       10.     The Plaintiff’s cancer is the result of the negligence of the Defendant railroad in

that it utilized known cancer causing materials in its operation, which the Defendant knew, or in

the ordinary exercise of ordinary care should have known, were deleterious, poisonous, toxic and

highly harmful to its employees’ health.

       11.     Defendant’s negligence consisted of:
4:21-cv-03023-JMG-CRZ Doc # 1 Filed: 01/27/21 Page 3 of 4 - Page ID # 3




        (a)   Failing to use ordinary care and caution to provide the
              Plaintiff with a reasonably safe place in which to work
              as required by the FELA;

        (b)   Failing to take any effective action to reduce, modify
              or eliminate certain job duties, equipment or practices
              so as to minimize or eliminate the Plaintiff’s exposure
              to toxic materials and carcinogens;

        (c)   Failing to test railroad facilities, equipment, yards,
              buildings, and right of ways for the presence of
              toxic materials and carcinogens;

        (d)   Failing to engage in follow up monitoring of its
              facilities, equipment, yards, building, and right of
              ways for the presence of toxic materials and
              carcinogens;

        (e)   Failing to properly remediate known toxic materials
              and carcinogens from its facilities, equipment,
              yards, building, and right of ways

        (f)   Failing to periodically test employees such as the
              Plaintiff for physical effects of exposure to toxic
              materials and carcinogens and failing to take
              appropriate action, including advising the Plaintiff
              as to the test results;

        (g)   Failing to warn the Plaintiff of the risk of
              contracting cancer or other diseases as a result of
              exposure to known carcinogens;

        (h)   Failing to make reasonable efforts to inspect or
              monitor the levels/amounts of exposure, of the
              Plaintiff, to carcinogens;

        (i)   Failing to provide the Plaintiff with the knowledge
              as to what would be reasonably safe and sufficient
              wearing apparel and proper protective equipment to
              protect him from being poisoned and injured by
              exposure to carcinogens;

        (j)   Failing to provide the Plaintiff with protective
              equipment designed to protect him from exposure to
              toxic materials and carcinogens;
     4:21-cv-03023-JMG-CRZ Doc # 1 Filed: 01/27/21 Page 4 of 4 - Page ID # 4




               (k)     Failing to utilize low emissions fuel such as bio-
                       diesel for its locomotives; and

               (l)     Failing to provide the Plaintiff with protective
                       equipment designed to protect him from exposure to
                       toxic materials and carcinogens.

        12.    The aforesaid occurrences were caused in whole or in part by the negligence of

the Defendant and/or the negligence of the Defendant’s agents, servants and/or employees.

        13.    As a direct result of the negligence of the Defendant, the Plaintiff experienced and

endured pain, suffering, inconvenience, irritation, annoyance; suffered emotional distress;

incurred medical expenses associated with diagnosis and treatment.

        14.    As a result of the negligence of the Defendant, Plaintiff sustained a loss of

income, benefit and future income and benefits.

        15.    Plaintiff suffers from a fear of death as a result of his cancer.

        16.    Plaintiff, David Zaiser, seeks all damages recoverable under the FELA.

        21.    Less than three (3) years before Plaintiff’s Complaint was filed he first learned

that his cancer was caused or contributed to by the negligence of the Defendant.

        WHEREFORE, the Plaintiff, David Zaiser, demands judgment against the Defendant in

a sum in excess of FIVE HUNDRED THOUSAND DOLLARS ($500,000.00) and the costs of

this action.

                                                               BERN CAPPELLI

                                                       BY:__/s/ Shawn M. Sassaman__________
                                                             SHAWN M. SASSAMAN
                                                             JENNIFER HOFFMAN
                                                             101 West Elm Street
                                                             Suite 520
                                                             Conshohocken, PA 19428
                                                             (610) 941-4444

                                                               Attorneys for Plaintiff
